Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is entered into as of June 7, 2005
(the “Effective Date”) by and between Shopping.com (California), Inc., a
Delaware corporation (the “Company”) and a wholly-owned subsidiary of
Shopping.com Ltd., an Israeli corporation (“Parent”), and Daniel T. Ciporin
(“Chairman”).

 

WHEREAS, Chairman recently resigned as Chief Executive Officer of the Company
and Parent (the “CEO”); and

 

WHEREAS, the Company and Chairman wish to continue Chairman’s employment with
the Company without interruption in his capacity as both Chairman of the Board
of Directors of Parent (the “Board”) and as an employee of the Company pursuant
to the terms of this Agreement.

 

WHEREAS, the Company and Chairman hereby acknowledge Chairman’s resignation as
CEO.

 

NOW, THEREFORE, Company and Chairman hereto agree as follows:

 

1. Employment as Chairman and Employee. Chairman hereby agrees that he has
resigned as CEO. The Company wishes to continue to employ Chairman in his
capacity as both Chairman of the Board and as an employee, and Chairman agrees
to continue in such capacities. Chairman shall continue as an employee of the
Company for the duration set forth herein or until such earlier time as may be
provided for herein.

 

(a) The Company and Chairman agree that Chairman’s resignation as CEO and/or the
Company’s and or Parent’s hiring of a CEO shall not constitute a “Constructive
Termination” as such term is defined in any prior employment agreement between
the Company and/or Parent and Chairman, including, without limitation, that
certain Amended and Restated Employment Agreement dated as of December 31, 2000
(the “Prior Agreement”).

 

(b) The Company and Chairman agree that he is entitled only to the benefits and
payments (if any) as may be set forth herein in the event of his termination of
employment for any reason and this Agreement supersedes in its entirety the
Prior Agreement.

 

2. Employment Term, Salary, and Continued Vesting.

 

(a) For the twelve-month period immediately following the day of Chairman’s
resignation as CEO (the “Resignation Date”), if Chairman serves as Chairman of
the Board when elected by Parent shareholders or as an employee, he will receive
a salary of $275,000 per year and be an employee of the Company (the ”Chairman
Period A”).

 

(b) From the last day of Chairman Period A until December 31, 2006, if Chairman
serves as Chairman of the Board when elected by Parent shareholders or as an
employee, Chairman will receive a salary of $75,000 per year and will be an
employee of the Company (the “Chairman Period B”). Chairman will receive no
salary compensation for serving as Chairman after December 31, 2006.

 

(c) Per the terms of the Prior Agreement, Chairman will be eligible to receive a
bonus for each fiscal year ending during the period that he served as CEO, which
shall be determined in good faith by the Board based upon milestones established
by the Compensation Committee of the Board. The target bonus for fiscal year
2005 shall be 73% of Chairman’s annual base salary paid to him in connection
with his performance of services as CEO, and such bonus shall be prorated for
2005 for any partial years of employment as CEO. Upon the Resignation Date,
Chairman will not be eligible to participate in the Company’s bonus plans during
either Chairman Period A or Chairman Period B; provided however, that nothing in
this Section 2 will affect Chairman’s eligibility to receive a bonus earned
during his service as CEO prior to the Resignation Date.

 

1



--------------------------------------------------------------------------------

(d) Upon the Resignation Date, Chairman will be entitled to monthly
reimbursement of COBRA premium payments by the Company (provided Chairman timely
elects COBRA continuation coverage) until the earlier of (i) the date Chairman
becomes covered under another employer’s group health plan or (ii) 18 months
from the later of (A) the Resignation Date or (B) the date Chairman ceases to be
eligible for group health plan coverage in accordance with Section 2(e) hereof.

 

(e) As long as Chairman is an employee of the Company, he shall be eligible to
participate in each employee benefit plan of the Company to the extent permitted
by the terms of such plan. The Company shall reimburse Chairman for all
reasonable travel and other business expenses incurred by him in carrying out
his duties under this Agreement. While serving as an employee of the Company,
the Company will pay Chairman not more than $2,000 annually for the cost of
maintaining office and communications equipment in his home for use on Company
business. In addition, while serving as an employee of the Company, Chairman may
continue to use the Company-owned notebook computer and peripheral equipment
currently in his possession, and, upon his termination of employment for any
reason, Chairman shall (i) promptly return such notebook computer and peripheral
equipment to the Company or (ii) purchase such notebook computer and peripheral
equipment at its then fair market value (as determined by the Company), purged
of any Company proprietary information.

 

(f) Pursuant to Parent’s 2004 Stock Incentive Plan (the “2004 Plan”), and
contingent on approval by Parent’s shareholders at the Annual General Meeting in
2005 (“Shareholder Approval”), Parent shall grant to Chairman (i) an option to
purchase 80,000 shares of Parent’s Ordinary Shares (the “Option Grant”), at a
per share exercise price equivalent to the closing price on the Nasdaq National
Market of Parent’s ordinary shares on the date of the grant of the Option Grant
by the Board, and (ii) 35,000 shares of restricted ordinary shares of Parent
(the “Restricted Share Grant”) (collectively, the Option Grant and the
Restricted Share Grant, the “2005 Equity Awards”). Assuming Shareholder
Approval, the Option Grant will begin vesting as of January 1, 2005 and will
vest in equal amounts over the twenty-four (24) months following January 1,
2005. Assuming Shareholder Approval, the Restricted Share Grant will begin
vesting as of July 1, 2005, with the first 17,500 restricted ordinary shares
vesting on or about January 31, 2006 in connection with the achievement of
performance objectives as set forth in Parent’s Performance Incentive Plan for
Parent’s fiscal year 2005, and the remaining 17,500 restricted ordinary shares
vesting on or about January 31, 2007 in connection with the achievement of
performance objectives as set forth in Parent’s Performance Incentive Plan for
Parent’s fiscal year 2006. The 2005 Equity Awards shall continue to vest in
accordance with their terms (including, without limitation, the requirement that
Chairman continue in service to the Company and/or Parent as required by the
terms of the 2004 Plan and the agreements pursuant to which the 2005 Equity
Awards were granted). Options to purchase ordinary shares previously granted to
Chairman in his capacity as CEO on March 7, 2002, March 15, 2003 and November 5,
2003 respectively (the “Prior Awards”) pursuant to Parent’s 2003 Omnibus Stock
Option and Restricted Stock Incentive Plan (the “2003 Plan”) will continue to
vest in accordance with their terms (including, without limitation, the
requirement that Chairman continue in service to the Company and/or Parent as
required by the terms of the 2003 Plan and the agreements pursuant to which the
Prior Awards were granted). The parties further acknowledge that Chairman holds
two grants of fully vested options that were granted on November 30, 1999 and
one fully vested grant on January 8, 1999, which are governed by the terms of
the 2003 Plan, which superseded and replaced a prior equity incentive plan
pursuant to which such options were granted (the “1999 Equity Awards”). Except
as otherwise provided for herein, the 2005 Equity Awards, the Prior Awards and
the 1999 Equity Awards shall continue to be governed by their terms and
conditions (including, without limitation, the equity plan pursuant to which
each such award was granted).

 

3. Employment at-will. Notwithstanding anything to the contrary in this
Agreement, Chairman’s employment is employment “at will”. This means that either
Chairman or the Company may terminate the employment relationship at any time
for any or no reason, with or without cause. Chairman agrees that his employment
with the Company is not intended to be and should not be construed to be a
contract of employment for any specified duration.

 

2



--------------------------------------------------------------------------------

4. Termination of Employment.

 

(a) Termination by the Company with Cause. The Company shall have the right at
any time to terminate Chairman’s employment hereunder upon the occurrence of any
of the following events (any such termination being referred to as a termination
for “Cause”): (i) willful and substantial failure or neglect by Chairman, after
notice thereof, to follow the lawful directions of the Board; (ii) intentional
disloyalty, gross negligence, willful misconduct, dishonesty or breach of
fiduciary duty by Chairman to the Company; (iii) the commission of an act of
embezzlement or fraud or any other unauthorized use of corporate funds; (iv) the
deliberate disregard of the written rules or policies of the Company by Chairman
which (A) results in direct or indirect loss, damage or injury to the Company
which is material to the Company and (B) persists after the Company provided
Chairman with written notice of the alleged disregard and a reasonable
opportunity to cure such disregard if such disregard of written rules or
policies is curable; (v) the unauthorized disclosure of any trade secret or
confidential information of the Company by Chairman resulting in director or
indirect loss, damage or injury to the Company; or (vi) the commission of an act
by Chairman which (A) constitutes unfair competition with the Company or which
induces any customer or supplier to breach a contract and (B) results in direct
or indirect loss, damage or injury to the Company. The Company recognizes that
Chairman will reside in Connecticut following the Effective Date, and Chairman’s
failure to reside in proximity to the Company’s principal offices shall in no
event constitute Cause.

 

(b) Termination by the Company for Death or Disability. The Company shall have
the right at any time to terminate Chairman’s employment hereunder if Chairman
is substantially unable to perform the essential functions of his position with
or without reasonable accommodation by reason of any mental, physical or other
disability that is reasonably expected to last for a period of at least six
consecutive months or (if applicable) until such earlier time as Chairman
becomes eligible to receive payments under the Company’s long-term disability
policy (“Disability”). Chairman’s employment hereunder shall terminate
automatically upon Chairman’s death.

 

(c) Termination by the Company without Cause. The Company shall have the right
at any time to terminate Chairman’s employment hereunder for any other reason
without Cause upon 30-days prior written notice to Chairman. For the avoidance
of doubt, failure by Chairman to be reelected to the Board by Parent
shareholders after being nominated by Parent shall not constitute a termination
of employment, and the Company may continue to employ Chairman through Chairman
Period B.

 

(d) Voluntary Termination by Chairman. Chairman shall be entitled to terminate
his employment hereunder at any time upon 30-days prior written notice to the
Company.

 

(e) Termination by Chairman for Good Reason. Chairman shall be entitled to
terminate his employment at any time hereunder for Good Reason. For purposes of
this Agreement, the term “Good Reason” means Parent’s failure to nominate
Chairman for reelection to the Board during the term of Chairman’s employment as
set forth in Sections 2(a) and 2(b); provided, however, that in the event of a
termination for Good Reason, Chairman must first notify the Company in writing
and provide Company 15-days to cure. For avoidance of doubt, during Chairman
Period A or Chairman Period B, Chairman may not claim a termination for Good
Reason as Chairman in the event that the shareholders of Parent fail to reelect
Chairman to the Board.

 

(f) Notice of Termination. Any termination of Chairman’s employment hereunder
(other than upon the death of Chairman) shall be communicated by Notice of
Termination to the other party hereto given in accordance with this Section
4(f). For purposes of this Agreement, a “Notice of Termination” means a written
notice which (i) indicates the specific termination provision in this Agreement
relied upon, (ii) if the termination is by the Company for Cause or by Chairman
for Good Reason, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Chairman’s employment under the
provision so indicated, and (iii) sets forth the date on which such termination
shall be effective, which date shall be the date on which such notice is
received unless such notice specifies a later date, which date, with respect to
a termination pursuant to Sections 4(a), (b) or (e) shall not be more than
fifteen (15) days after the giving of such notice (the “Date of

 

3



--------------------------------------------------------------------------------

Termination”). The failure by any party to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Cause or
Good Reason shall not waive any right of such party hereunder or preclude such
party from asserting such fact or circumstance in any subsequent notice.

 

5. Effect of Termination of Employment.

 

(a) Termination by the Company with Cause or Voluntary Termination by Chairman.
If Chairman’s employment is terminated for Cause or if Chairman resigns without
Good Reason, Chairman’s salary and other benefits specified herein (including,
without limitation, the salary and monthly COBRA premium reimbursements provided
for in Section 2 hereof) shall cease on the Date of Termination, and Chairman
shall not be entitled to any compensation specified herein that was not required
to be paid prior to the Date of Termination.

 

(b) Termination by the Company Due to Death or Disability. If Chairman’s
employment is terminated by death or Disability, the cash compensation provided
for in Section 2 shall be paid to Chairman or, in the event of Chairman’s death,
Chairman’s estate, as follows: Chairman’s then current base salary shall
continue to be paid as if Chairman’s employment was terminated without Cause on
the last day of the month during which such termination occurred.
Notwithstanding the foregoing, if Chairman’s employment is terminated as a
result of Disability, Chairman’s monthly COBRA reimbursements from the Company
shall continue to be available to Chairman until the first to occur of (i) three
(3) months following the Date of Termination, or (ii) such time as Chairman
breaches the provisions of Sections 6 or 7 of this Agreement; provided, however
that in no event shall such premium reimbursements extend beyond the period of
time provided for in Section 2(d) hereof.

 

(c) Termination by the Company without Cause or Termination by Chairman for Good
Reason. Subject to and contingent upon Chairman’s execution of a release of
claims in favor of the Company and Parent in substantially the form of the
document attached hereto as Exhibit A, in the event Chairman’s employment is
terminated by the Company without Cause or if Chairman terminates employment for
Good Reason, then (i) the Company shall continue to pay Chairman’s then unpaid
salary pursuant to Sections 2(a) and 2(b) until December 31, 2006, (ii) the
Company shall continue to reimburse Chairman’s health insurance premiums under
COBRA pursuant to and until the date set forth in Section 2(d) and (iii) the
2005 Equity Awards shall vest in accordance with the terms as set forth in the
applicable agreement evidencing each such award (the “2005 Equity Award
Agreements”), the agreements of which are attached hereto as Exhibit B and (iv)
the vesting of the number of options to purchase Parent ordinary shares which
would have vested from the date of Chairman’s termination of employment through
December 31, 2006 subject to Prior Awards shall accelerate and be fully vested
and exercisable.

 

(d) Stock Option Exercise Period. Chairman shall be afforded a period of not
less than one year in which to exercise the vested options included in the 1999
Equity Awards, the Prior Awards or the 2005 Equity Awards following the
termination of his employment for any reason other than a termination by the
Company for Cause, except that he shall be afforded a period of two years in
which to exercise such vested options following the termination of his
employment under Section 5(b) hereof; provided, however, that no such exercise
period shall extend beyond the original term of the such vested options For
purposes of this Section 5(d), the term “Cause” with respect to the (i) 2005
Equity Awards shall have the meaning set forth in the 2005 Equity Award
Agreements, and (ii) 1999 Equity Awards and the Prior Awards shall have the
meaning as set forth in Section 4(a) hereof.

 

6. Agreement Not to Compete.

 

(a) Chairman agrees that during the Non-Competition Period (as defined below),
he will not, directly or indirectly, alone or as a partner, joint venturer,
officer, director, employee, consultant, agent, independent contractor or
stockholder of any company or business, engage (for anyone other than the
Company) in any Competitive Enterprise. For the purpose hereof, “Competitive
Enterprise” is defined as specialized price-finding sites or services that are
defined as competitive by leading industry analysts. The ownership by Chairman
of not more than one percent (1%) of the shares of stock of any corporation
having a class of equity securities actively traded on a national securities
exchange or on the Nasdaq Stock Market or his ownership of a limited partnership

 

4



--------------------------------------------------------------------------------

interest in any venture capital or private equity fund shall not be deemed, in
and of itself, to violate the prohibitions of this Section 6. The
“Non-Competition Period” is (i) the longer of Chairman’s employment hereunder or
the time period for which he serves as a director of the Company plus (ii) a
period of (x), in the event Chairman’s employment is terminated pursuant to
Sections 4(c) or 4(e) hereof, six months thereafter, or (y) in all other
instances, one year thereafter.

 

(b) Chairman agrees during the Non-Competition Period not to take any action
having the purpose or effect of interfering with or otherwise damaging in any
material respect the Company’s business relationship with any of its principal
customers or licensees.

 

(c) Chairman agrees that during the period of one (1) year following termination
(for any reason) of his employment, he shall not, other than in connection with
employment for the Company, directly or indirectly and in any manner, seek to
induce any management employee or any other person entitled to receive a base
salary of at least $40,000, who (in either case) is employed by the Company at
any time during such one-year period, to leave his or her employment with the
Company.

 

(d) If a court determines that the foregoing restrictions are too broad or
otherwise unreasonable under applicable law, including with respect to time or
space, the court is hereby requested and authorized by the parties hereto to
revise the foregoing restrictions to include the maximum restrictions allowed
under applicable law.

 

(e) For purposes of this Section 6 and Section 7 hereof, the “Company” refers to
the Company, the Parent and any of their respective subsidiaries or
subdivisions.

 

7. Secret Processes and Confidential Information.

 

(a) Chairman agrees, whether during or after his employment pursuant to this
Agreement or thereafter, not to reveal to any person or entity any of the trade
secrets or confidential information concerning the organization, business or
finances of the Company or of any third party which the Company is under an
obligation to keep confidential (including but not limited to trade secrets or
confidential information respecting inventions, products, designs, methods,
know-how, techniques, systems, processes, software programs, works of
authorship, customer lists, projects, plans or proposals), except as may be
required in the ordinary course of performing Chairman’s duties as an employee
of the Company or as may be required by law (as determined in coordination with
the Company’s lawyers) or by court order, and Chairman shall keep secret all
matters entrusted to such Chairman and shall not use or attempt to use any such
information in any manner which may injure or cause loss or may be calculated to
injure or cause loss whether directly or indirectly to the Company. The
restrictions on Chairman’s use or disclosure of confidential information shall
remain in force until such information becomes generally available to the public
through no fault of Chairman.

 

(b) Further, Chairman agrees that he shall not make, use or permit to be used
any notes, memoranda, reports, lists, records, drawings, sketches,
specifications, software programs, data, documentation or other materials of any
nature relating to any matter within the scope of the business of the Company or
concerning any of its dealings or affairs otherwise than or the benefit of the
Company. Chairman further agrees that he shall not use or permit to be used any
such notes, memoranda, reports, lists, records, drawings, sketches,
specifications, software programs, data, documentation or other materials, it
being agreed that all of the foregoing shall be and remain the sole and
exclusive property of the Company and that immediately upon the termination of
this Agreement, Chairman shall deliver all of the foregoing, and all copies
thereof, to the Company, at its main office.

 

(c) If at any time or times during his employment with the Company, Chairman
(either alone or with others) makes, conceives, discovers or reduces to practice
any invention, modification, discovery, design, development, improvement,
process, software program, work of authorship, documentation, formula, data,
technique, know-how, secret or intellectual property right whatsoever or any
interest therein (whether or not patentable or

 

5



--------------------------------------------------------------------------------

registrable under copyright or similar statutes or subject to analogous
protection) (herein called “Developments”) that (a) relate to the business of
the Company or any customer of or supplier to the Company or any of the products
or services being developed, manufactured or sold by the Company or which may be
used in relation therewith, (b) results from tasks assigned Chairman by the
Company or (c) result from the use of premises or personal property (whether
tangible or intangible) owned, leased or contracted for by the Company when used
for Company purposes and not for incidental personal purposes, such Developments
and the benefits thereof shall immediately become the sole and absolute property
of the Company and its assigns, and Chairman shall promptly disclose to the
Company (or any persons designated by it) each such Development and hereby
assigns any rights Chairman may have or acquire in the Developments and benefits
and/or rights resulting therefrom to the Company and its assigns without further
compensation and shall communicate, without cost or delay, and without
publishing the same, all available information relating thereto (with all
necessary plans and models) to the Company.

 

Upon disclosure of each Development to the Company, Chairman will, during his
employment with the Company and at any time thereafter, at the request and cost
of the Company, sign, execute, make and do all such deeds, documents, acts and
things as the Company and its duly authorized agents may reasonably require:

 

(i) to apply for, obtain and vest in the name of the Company alone (unless the
Company otherwise directs) letters patent, copyrights or other analogous
protection in any country throughout the world and when so obtained or vested to
renew and restore the same; and

 

(ii) to defend any opposition proceedings in respect of such applications and
any opposition proceedings or petitions or applications for revocation of such
letters patent, copyright or other analogous protection.

 

In the event the Company is unable, after reasonable effort, to secure
Chairman’s signature on any letters patent, copyright or other analogous
protection relating to a Development, whether because of Chairman’s physical or
mental incapacity or for any other reason whatsoever, Chairman hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as its agent and attorney-in-fact, to act for and in Chairman’s
behalf and stead to execute and file any such application or applications and to
do all other lawfully permitted acts to further the prosecution and issuance of
letters patent, copyright or other analogous protection thereon with the same
legal force and effect as if executed by Chairman.

 

(d) Upon the request of, and, in any event, upon termination of Chairman’s
employment with the Company, Chairman shall promptly deliver to the Company all
documents, data, records, notes, drawings, manuals and all other tangible
information in whatever form which pertains to the Company, and Chairman will
not retain any such information or any reproduction or excerpt thereof, other
than copies of Chairman’s personal notes so long as such notes are not useful to
or used by a competitor of the Company.

 

8. Notices. All notices or other communications hereunder shall be in writing
and shall be deemed to have been duly given (a) when delivered personally, (b)
upon confirmation of receipt when such notice or other communication is sent by
facsimile or telex, or (c) one day after delivery to an overnight delivery
courier. The addresses for such notices shall be as follows:

 

(a) For notices and communications to the Company:

 

Shopping.com (California), Inc.

8000 Marina Boulevard

5th Floor

Brisbane, CA 94005

Attention: General Counsel

 

6



--------------------------------------------------------------------------------

(b) For notices and communications to Chairman:

 

Daniel T. Ciporin

[address]

 

Any party hereto may, by notice to the other, change its address for receipt of
notices hereunder.

 

9. General.

 

(a) Governing Law. This Agreement shall be construed under and governed by the
laws of the State of Connecticut, without reference to its conflicts of law
principles.

 

(b) Withholding. All payments and benefits made pursuant to this Agreement shall
be subject to withholding of applicable taxes.

 

(c) Amendment; Waiver. This Agreement may be amended, modified, superseded,
cancelled, renewed or and the terms hereof may be waived, only by a written
instrument executed by all of the parties hereto or, in the case of a waiver, by
the party waiving compliance. The failure of any party at any time or times to
require performance of any provision hereof shall in no manner affect the right
at a later time to enforce the same. No waiver by any party of the breach of any
term or covenant contained in this Agreement, whether by conduct or otherwise,
in any one or more instances, shall be deemed to be, or construed as, a further
or continuing waiver of any such breach, or a waiver of the breach of any other
term or covenant contained in this Agreement.

 

(d) Successors and Assigns. This Agreement shall be binding upon Chairman,
without regard to the duration of his employment by the Company or reasons for
the cessation of such employment, and inure to the benefit of his
administrators, executors, heirs and assigns, although the obligations of
Chairman are personal and may be performed only by him. This Agreement shall
also be binding upon and inure to the benefit of the Company and its
subsidiaries, successors and assigns, including any corporation with which or
into which the Company or its successors may be merged or which may succeed to
their assets or business.

 

(e) Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original but which together shall constitute one and
the same instrument.

 

(f) Attorneys’ Fees. In the event that any action is brought to enforce any of
the provisions of this Agreement, or to obtain money damages for the breach
thereof, and such action results in the award of a judgment for money damages or
in the granting of any injunction in favor of one of the parties to this
Agreement, all expenses, including reasonable attorneys’ fees, shall be paid by
the non-prevailing party.

 

(g) Equitable Relief. Chairman expressly agrees that breach of any provision of
Sections 6 or 7 of this Agreement would result in irreparable injuries to the
Company and to Parent, that the remedy at law for any such breach will be
inadequate and that upon breach of such provisions, the Company and/or Parent,
in addition to all other available remedies, shall be entitled as a matter of
right to injunctive relief in any court of competent jurisdiction without the
necessity of proving the actual damage to the Company and/or to Parent. Except
as provided in the preceding sentence, any controversy or claim arising out of
or relating to this Agreement shall be settled by arbitration in the city of New
York, state of New York or at such other location as mutually agreed to by the
parties, in accordance with the rules then obtaining of the American Arbitration
Association. Judgment upon any arbitration award rendered may be entered in any
court of competent jurisdiction.

 

(h) Entire Agreement. This Agreement, including the exhibits and schedules
hereto, constitutes the entire understanding of the parties hereto with respect
to the subject matter hereof and supersedes all prior negotiations, discussions,
writings and agreements between them, including without limitation the Prior
Agreement.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Agreement as of
the Effective Date.

 

Shopping.com Ltd.       Chairman By:  

/s/ Michael Eisenberg

--------------------------------------------------------------------------------

      By:  

/s/ Daniel T. Ciporin

--------------------------------------------------------------------------------

    Michael Eisenberg           Daniel T. Ciporin     Chair, Compensation
Committee of the Board of Directors            

 

 

8